Citation Nr: 9931089	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  93-11 966A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder (PTSD).   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to March 
1969.  


FINDINGS OF FACT

1.  The veteran did not receive notice of the Regional Office 
(RO) June 1986 denial of service connection for a psychiatric 
disability.  

2.  The veteran has not submitted competent evidence of the 
presence of PTSD, but has submitted competent evidence of the 
presence of a psychiatric disorder identified as major 
depression, alcoholism and paranoid personality disorder, 
bipolar affective disorder, and schizo-affective disorder 
with marked paranoid thinking.  

3.  The veteran has not submitted competent evidence of the 
presence of a psychiatric disability in service or within one 
year following service, nor has he submitted competent 
medical evidence of a nexus between service and a current 
psychiatric disability.  


CONCLUSIONS OF LAW

1.  The June 1986 denial of service connection for a 
psychiatric disability did not become final.  38 U.S.C.A. 
§ 5104 (West 1991); 38 C.F.R. §§  3.104, 20.1103 (1999).

2.  A well-grounded claim of entitlement to service 
connection for a psychiatric disability, to include PTSD, has 
not been presented.  38 U.S.C.A. § 5107 (West 1991).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background
At the outset, the Board of Veterans' Appeals (Board) notes 
that service connection was denied for a psychiatric 
disability in a June 1986 rating decision.  The record does 
not show that the veteran was advised of that decision at 
that time, however, or of his appellate rights regarding that 
decision.  Accordingly, that decision did not become final, 
and the February 1986 claim for service connection for a 
psychiatric disability has been pending since that date.  
38 U.S.C.A. § 5104 (West 1991); 38 C.F.R. § 3.104 (1999).  In 
1992 the veteran added to his claim an assertion that the 
psychiatric disability from which he currently suffers is 
PTSD, and that the PTSD was caused by his experiences in 
service.  

The veteran's service medical records contain no records of 
complaints of, treatment for or diagnosis of a psychiatric 
disability.  They do reflect that he was released from active 
duty in March 1969 after having been found unfit for 
continuation in the Marine Corps due to asthma, a condition 
deemed by a medical board to have existed prior to entry into 
service that was not aggravated beyond its normal progression 
in service.  They also reflect that he had an umbilical 
hernia repair in July 1968.  His DD 214, Certificate of 
Release or Discharge from Active Duty, reflects that his 
military occupational specialty was machine gunner, and that 
he received the National Defense Service Medal, Vietnamese 
Service Medal, Vietnam Campaign Medal, and the Rifle Marksman 
Badge.  Upon his release he had a total of one year, seven 
months, and 24 days of active duty, and had eight months and 
11 days of foreign and/or sea service.  The veteran applied 
for service connection for asthma and lung conditions in 
March 1969.  A Department of Veterans Affairs (VA) 
compensation and pension examination conducted in April 1969 
by a physician identified as a chest examiner also 
characterized the veteran's neurological system as normal, 
and his psychiatric system as coherent and cooperative.  No 
mention is made in the report of psychiatric complaints or 
diagnoses.  

In February 1985 the veteran filed a claim seeking service 
connection for a psychiatric disability.  In support of his 
claim he submitted a VA Form 21-4138, Statement in Support of 
Claim, dated in January 1985 from a physician at The Bobby E. 
Wright Comprehensive Community Mental Health Center, Inc. 
(Wright Center), reporting the veteran was treated there 
since 1983 for schizoaffective disorder; intermittent 
explosive disorder; alcohol abuse, episodic; marital 
problems; and mixed personality disorder.  VA requested and 
received additional treatment record from Rush-Presbyterian 
St. Luke's Hospital (Rush), which reflected the veteran was 
hospitalized at that facility on three occasions, twice in 
1981 and once in 1982.  The diagnoses made incident to those 
hospitalizations were major depressive disorder, alcoholism, 
paranoid personality disorder, hypomanic episode and bipolar 
affective disorder.  None of the records contains a diagnosis 
of PTSD, nor do they relate any of the diagnoses to service 
or to a period one year following separation from service.  
Additional records were requested from the Wright Center in 
February 1985, but no records were received.  In February 
1986 the veteran again claimed service connection for a 
psychiatric disability he identified as "uncontrolled 
rage."  The RO requested treatment records from Rush, Madden 
Mental Health Center, and Michael Reese Hospital but no new 
records were obtained.  A VA examination conducted in March 
1986 diagnosed schizo-affective disorder with marked paranoid 
thinking.  Service connection was denied for a psychiatric 
disability in a June 1986 rating decision, but it is not 
clear that the veteran was informed of that decision, or of 
his appellate rights in that regard.  

The veteran again filed a claim for service connection for a 
psychiatric disorder, identified as schizophrenia, in July 
1988.  When medical records were again requested from Wright 
Center in July 1988, a Psychosocial Assessment dated in 
August 1988 was received in which it was explained that the 
veteran was treated there since 1984, and the diagnoses made 
were schizo-affective disorder and alcohol abuse.  The 
Assessment was submitted by AB, whose position and academic 
credentials are not indicated on either the cover letter or 
the Assessment.  An August 1988 VA compensation and pension 
examination reflected a diagnosis of schizoid-affective 
disorder.  The RO denied a claim of entitlement to 
nonservice-connected pension, but did not address the claim 
seeking service connection for a psychiatric disability.  In 
a VA Form 21-4138, Statement in Support of Claim, dated in 
January 1992 the veteran claimed service connection for PTSD, 
and reported treatment at the previously mentioned Rush and 
Wright Center facilities.  The RO asked the veteran for 
assistance in obtaining treatment records in February 1992; 
he responded promptly by reporting he was treated at the Rush 
and Wright Center facilities, and provided completed release 
forms.  He added that he had been receiving disability 
benefits from the Social Security Administration since 
January 1985 for his PTSD.  The RO again requested but did 
not receive new copies of medical records from those 
facilities.  During a VA compensation and pension examination 
conducted in February 1992 the veteran reported he is 
bothered by the death he saw in Vietnam, that he was there at 
the Tet Offensive and had friends who died.  He reported 
trouble sleeping because when he does sleep, he dreams of the 
rockets, the screaming and the smell of death, which is the 
smell of burning flesh.  He reported that it took two years 
to get the smell of death off him, but that he still gets the 
feeling the smell is on him; the last time that occurred was 
approximately one month prior to examination.  He reported he 
drank beer in service, but not before service; following 
separation from active duty he increased his drinking.  He is 
unable to function on a job because of his inability to 
sleep, and that is why he is receiving disability benefits.  
He resisted exploration of his thoughts about the stressful 
events, but reported seeing his friends' heads cut off, their 
legs detached, and their stomachs cut out, and that he sees 
himself shooting at people and people shooting at him.  The 
examiner concluded that the evidence was more supportive of a 
diagnosis of schizo-affective disorder than of a diagnosis of 
PTSD.  

Service connection was denied for a psychiatric disability, 
including PTSD.  The veteran was informed of that decision, 
and of his appellate rights in that regard, and in December 
1992 submitted a written notice of disagreement together with 
a document reflecting he was enrolled in the Agent Orange 
Product Liability Settlement Fund.  The RO reviewed that 
evidence and in January 1993 again denied the claim.  The 
veteran requested a hearing, which he later canceled.  In 
April 1993 he was provided a Statement of the Case in which 
it was explained that the June 1986 decision was not reopened 
by the new evidence because the evidence did not relate a 
current psychiatric disorder to service.  In June 1993 the 
veteran filed a substantive appeal in which he explained he 
still dreams of being in the Tet Offensive, smelling burning 
flesh and seeing body parts, and is bothered by the sounds of 
airplanes flying overhead and cars backfiring.  He identified 
his unit, and his military occupational specialty was machine 
gunner.  He submitted statements from AB, who identified 
himself as the veteran's therapist at the Wright Center.  AB 
reported he treated the veteran on an outpatient basis there 
for PTSD for several years, and that the veteran complained 
of sleepless nights and flashbacks, and that additional 
information is available from the doctors and AB if an 
authorization form is completed.  BC reported she is the 
veteran's friend, and has known him for the previous ten 
years.  She indicated the veteran seemed to be a very 
troubled man, has sleeping problems, is very violent and 
often told BC that he wished he had died in Vietnam.  SS 
reported she knew the veteran before he went to Vietnam and 
believes he is a different man than he was before service, no 
longer easy going but instead in a rage all the time, unable 
to sleep, can't seem to talk about Vietnam, and all he seems 
to think of is the Tet Offensive and the bodies he had to put 
in body bags.  PP reported she was a childhood friend of the 
veteran, and that she observed he was very withdrawn now.  
She cannot seem to talk to him because all he talks about is 
Vietnam and how he should have died there.  

In September 1993 the veteran reported that he was "hit" in 
both legs during the Tet Offensive and was "medivac" to a 
hospital ship.  He was concerned that all of his friends were 
killed.  Another time he was in the battlefield placing some 
of his friends in body bags, when suddenly he encountered 
breathing problems which got worse the more he thought about 
being shot in the legs.  The problems increased and he was 
eventually "medivac" to the United States because of a 
severe asthma attack.  He reported the agony of seeing bodies 
blown apart continued in his nightmares, despite medication, 
and he has been told by his therapist and his doctor that the 
memories and flashbacks would persist.  In November 1993 and 
March 1994 the RO informed the veteran that service 
connection for PTSD remained denied.  A Supplemental 
Statement of the Case (SSOC) was provided to him in April 
1994.  

In April 1998 the appeal was forwarded to the Board. The 
Board issued a decision in September 1998 remanding the 
matter to advise the veteran of the necessity of obtaining 
the medical records identified by AB in his June 1993 VA Form 
21-4138, Statement in Support of Claim.  In October 1998 the 
RO asked the veteran to execute and return an authorization 
form that it could use to obtain records from the Wright 
Center.  He did so, and in November 1998 the RO requested 
copies of records from that facility.  The RO also again 
requested records from the Rush facility in November 1998.  
In November 1998 the RO advised the veteran that the records 
were requested; in January 1999 the RO advised the veteran 
that no responses had been received and afforded him thirty 
days to contact those facilities in that regard.  Later in 
January 1999 the RO received a response from the Rush 
facility advising that the veteran's treatment records were 
no longer available, but that it was known that the veteran 
was last treated there in July and August 1985.  Duplicate 
copies of records of the 1981 and 1982 treatment at Rush were 
received from the veteran.  In June 1999 the veteran was 
provided a SSOC that explained service connection for PTSD 
was denied in the absence of a clear diagnosis of PTSD, 
credible supporting evidence of a claimed stressor, and a 
nexus.  He was also advised that service connection for a 
psychiatric disability other than PTSD was denied because he 
had submitted no new evidence.  The veteran responded by 
indicating he had submitted all the records he had, and that 
he suffers PTSD because in August of 1968, during the Tet 
Offensive, his gun team went out on night ambush with a 
squad.  One of the new members fell asleep on watch.  When 
the veteran awoke the next morning, half the squad had their 
throats cut.  Since then, the veteran is unable to sleep.  He 
added he had been in combat and had seen lots of death, but 
never before was he so close to it that he could not do 
anything about it.  


Applicable Laws and Regulations
For disability resulting from personal injury suffered in the 
line of duty, or for aggravation of a preexisting injury 
suffered in the line of duty, the United States will pay 
compensation to any veteran thus disabled and who is 
discharged or released under conditions other than 
dishonorable from the period of service in which said injury 
was incurred, or preexisting injury was aggravated.  
38 U.S.C.A. § 1110 (West 1991).  For veterans who served 90 
days or more during a period of war, if a chronic disease 
such as a psychosis becomes manifest to a degree of 10 
percent or more within one year from the date of separation 
from such service, such disease will be considered to have 
been incurred or aggravated by such service, notwithstanding 
there is no record of evidence of such disease during 
service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  A well-grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of 38 U.S.C.A. § 5107(a) (West 
1991).  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
Generally, for a claim to be well grounded, a claimant must 
submit each of the following: (1) a medical diagnosis of a 
current disability; (2) medical evidence, or in certain 
circumstances lay evidence, of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the in-service injury or disease and the 
current disability.  See Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) 
(table), and Epps v. Gober, 126 F. 3d 1464, 1468 (Fed. Cir. 
1997) (expressly adopting definition of well-grounded claim 
set forth in Caluza, supra), cert. denied sub nom. Epps v. 
West, 141 L.Ed. 2d 718, 118 S. Ct. 2348 (1998) (mem.).  


Analysis
The veteran must submit a well grounded claim of entitlement 
to service connection.  In this case, he submitted a VA Form 
21-4138, Statement in Support of Claim, dated in June 1993, 
on which an individual identified as AB, a therapist, 
reported the veteran had been under the Wright Center's care 
for several years due to PTSD, from which he suffers 
sleepless nights and flashbacks about Vietnam.  The VA Form 
21-4138 also suggested that additional records could be 
obtained from AB and from the doctors if requested with the 
appropriate form.  That information was requested by the RO 
on remand but was not received.  The Board notes that 
correspondence received from the Wright Center in 1988 did 
not identify AB as a therapist.  

The claims folder also contains a VA Form 21-4138, Statement 
in Support of Claim, dated in January 1985 prepared by a 
physician at the Wright Center who diagnosed schizoaffective 
disorder; intermittent explosive disorder; episodic alcohol 
abuse; marital problems; and mixed personality disorder.  No 
mention is made of PTSD.  Similarly, a letter from the Wright 
Center dated in August 1988 refers to a Psychological 
Assessment that was attached, both of which appear to have 
been submitted by AB.  There is no indication in either 1988 
document that the veteran complained of, was treated for or 
was diagnosed with manifestations of PTSD.  Rather, the 
diagnoses were schizo-affective disorder and alcohol abuse.  

Although for purposes of ascertaining whether a claim is well 
grounded the credibility of the evidence is generally 
presumed, such presumption is not applicable when the 
evidence is inherently incredible or when the fact asserted 
is beyond the competence of the person making the assertion.  
King v. Brown, 5 Vet. App. 19, 21 (1993).  In this case, it 
is not clear from the record that AB is a trained medical 
professional; the fact that in the VA Form 21-4138 dated in 
June 1993 he indicated he was a therapist and not a doctor, 
and that he did provide any information regarding 
professional credentials in the 1988 documents suggests that 
he is not a trained medical professional.  Accordingly, the 
Board finds that the statement in the VA Form 21-4138 dated 
in June 1993 that indicates the veteran had PTSD is not a 
clear diagnosis of PTSD.  Although the veteran had VA 
compensation and pension examinations in 1986, 1988 and 1992, 
PTSD was not among the psychiatric diagnoses.  Records from 
the Wright Center dated in 1985 and 1988 also do not contain 
diagnoses of PTSD.  In the absence of proof of a present 
disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  Therefore, the Board 
finds that, with regard to the veteran's assertion that he 
suffers PTSD, he has not met the first step of the Caluza 
analysis of a well-grounded claim.  

However, regarding service connection for an acquired 
psychiatric disorder other than PTSD, private medical records 
from the Rush facility dated in 1981 reflect diagnoses of 
major depressive disorder, alcoholism and paranoid 
personality disorder, and in 1982 hypomanic episode and 
bipolar affective disorder.  As noted above, the veteran has 
had several VA compensation and pension examinations as well 
as treatment from the Wright Center and although PTSD was not 
among the psychiatric diagnoses, there are several diagnoses 
of psychiatric disorders beginning in 1981.  Accordingly, 
there is medical evidence of a psychiatric disorder, and the 
first step of the Caluza analysis of a well-grounded claim 
has been met regarding the claim of entitlement to service 
connection for a psychiatric disorder other than PTSD.  

With regard to the second and third steps of the Caluza 
analysis, that is, medical evidence, or in certain 
circumstances lay evidence, of in-service incurrence or 
aggravation of a disease or injury, and medical evidence of a 
nexus between the in-service injury or disease and the 
current disability, there is no indication in the veteran's 
service medical records that he complained of, was treated 
for or was diagnosed with a psychiatric disorder in service 
or within one year following separation from service.  There 
is also no competent medical evidence that provides a nexus 
between a current psychiatric disability and service.  The 
earliest medical evidence of record of a psychiatric disorder 
is found twelve years after service in the 1981 Rush records.  
The statements received in June 1993 from BC, SS, and PP are 
not competent evidence of either in-service incurrence of a 
psychiatric disability or of the existence of a current 
psychiatric disability, as there is no indication any of 
those individuals is a trained medical professional.  
Similarly, for the reasons set out above AB's VA Form 21-4138 
dated in June 1993 is accepted as a lay statement, as his 
designation as a therapist on that Form, with no more 
information in that regard elsewhere in the record, does not 
satisfy the Board that he is a trained medical professional.  

The Board points out that had the VA Form 21-4138 or some 
other documentation, such as the correspondence from Wright 
Center, identified AB as a trained medical professional, the 
evidence would probably be sufficient to establish a well-
grounded claim of entitlement to service connection for PTSD.  
The Board also notes that in light of its determination that 
there is no current diagnosis of PTSD, the Board need not 
address whether the veteran was in combat, as even if he was 
and if the stressor event he described occurred, the facts 
that he has no current diagnosis of PTSD and no nexus opinion 
would prevent an award of service connection for PTSD.  

The Board notes that in the United States Court of Appeals 
for Veterans Claims (Court) [formerly the United States Court 
of Veterans Appeals] recently held in Morton v. West, No. 96-
1517 (U.S. Vet. App. July 14, 1999), mot. for en banc review 
den'd July 28, 1999, that despite VA manual provisions that 
might have been interpreted to the contrary, absent the 
submission and establishment of a well-grounded claim VA 
cannot undertake to assist a veteran in developing facts 
pertinent to his claim.  Accordingly, any perceived or actual 
failure by VA to render assistance in the absence of a well-
grounded claim cannot be legal error.  As this claim is not 
well grounded, VA has no duty to assist the veteran.  The 
Board is satisfied that any obligation under 38 U.S.C.A. 
§ 5103 and Robinette v. Brown, 8 Vet. App. 69 (1995) to 
obtain additional evidence from AB has been met.  



ORDER

A well-grounded claim of entitlement to service connection 
for a psychiatric disorder, to include PTSD, not having been 
submitted, service connection is denied.  



		
	John E. Ormond, Jr.  
	Member, Board of Veterans' Appeals



 

